DETAILED ACTION
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2021 has been reviewed by the examiner and entered of record in the file.
2.	Claim 1 is amended, claims 16 is cancelled, and claim 27 is newly added.  Claims 1-7, 12-15 and 18-27 are present in the application.
3.	Group II (claim 12, drawn to a method of identification and treatment) and Group III, (claims 18-26, drawn to a different method of treatment), remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
4.	Claims 1, 3, 4, 7, 13, 14, and 27 are under examination in this office action.

Information Disclosure Statement
5.	Applicant’s Information Disclosure Statements (IDS), submitted January 27, 2021, June 9, 2021, July 6, 2021, and December 13, 2021 are in compliance with the provisions of 37 CFR 1.97, and have been considered by the examiner.  Please refer to the signed copies of Applicant’s PTO-1449 forms, attached herewith.


Previous Claim Rejections - 35 USC § 112(a)
6.	Claims 1, 3, 4, 7, 13, 14, and 16 were previously rejected under 35 U.S.C. 112(a) as lacking enablement for the administration of any/all compound species encompassed by “a test agent that inhibits ClpP,” following any decrease in expression/ activity level of ClpP.  
	Upon further consideration of Applicant’s arguments in view of the amendment to claim 1 to limit the test agent to an inhibitor of ClpP, wherein the test agent is a -lactone, the previous enablement rejection is withdrawn.

7.	Claim 16 was previously rejected under 35 U.S.C. 112(a), as lacking  enabling support for measuring a decrease in the activity level of ClpP by measuring an increase in one or more proteins.  
	In view of Applicant’s cancellation of claim 16, the previous enablement rejection is withdrawn.

Previous Claim Rejections - 35 USC § 112(b)

8.	Claim 1 was previously rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention, regarding the recitation of a broad range or limitation followed by a narrow range or limitation.
	Upon further consideration of Applicant’s amendment clarifying the test agent of claim 1, step (e), the previous indefiniteness rejection is withdrawn.
EXAMINER’S AMENDMENT
9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Monique M. Perdok (Reg. No. 42,989), on December 13, 2021.
	The application has been amended as follows:
		CLAIM 12, please change the dependency from claim 10 to claim 1.
		CLAIMS 13 and 18-26, please CANCEL.
	
 REASONS FOR ALLOWANCE
10.	In consideration of Applicant’s amendatory changes and cancellations, claims 1-7, 12, 14, 15, and 27 are allowable over the prior art, as newly renumbered claims 1-11.   The following is an examiners statement of reasons for allowance:
	The instant claims are drawn to a method of identifying a candidate agent for treating obesity, liver disease, and/or diabetes, the method comprising: 
	(a) obtaining an expression level and/or activity level of ClpP in a sample of mammalian cells derived from a subject to obtain a reference value; 
	(b) contacting a sample of cells from said subject of (a) with a test agent; 
	(c) measuring an expression level and/or activity level of ClpP in the sample of cells of (b) following the contacting; 
and
	 (e) administering to said subject a composition comprising the test agent, wherein the test agent is an inhibitor of ClpP, wherein the test agent is a -Lactone.
	
After a thorough search, the closest of prior art, to Huang et al. (U.S. 20120129782 A1) was found to teach a screening method of identifying a candidate agent for treating an apolipoprotein E (apoE)- related disorder in an individual, comprising contacting an enzymatically active ClpP polypeptide with a test agent and an apoE polypeptide substrate; and determining the effect, if any, said test agent has on the activity of the ClpP polypeptide in proteolytically cleaving the apoE substrate. However Huang et al fail to teach, suggest or render obvious the mechanism of cleaving (or inhibiting said cleavage) of apoE in the treatment of obesity, liver disease and/or diabetes.   Nothing in the art of record indicates that cleaving cleaving (or inhibiting said cleavage) apoE would be successful in the treatment of obesity, liver disease and/or diabetes. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Janet L. Coppins/
Patent Examiner, Art Unit 1628